DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner's Note.
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as", “able to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

   Claim objections
           Claim(s) 1 is objected to because of the following informalities:  
The term “to be” is not a positive limitation inasmuch as the term is in future tense and implies a change in condition in the future.  This does not serve to limit the structure in the present tense.  Appropriate correction is required.  
  The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

                                                       Reference of prior art 

Schwaiger.  (US 20170057630, AIRCRAFT).
Daler et al.  (US 20160001875, VERTICAL TAKE-OFF AND LANDING AERIAL VEHICLE).
Apkarian.  (US 20100224723, AERIAL VEHICLE).
Elshafei et al.  (US 20160023755, UNMANNED AERIAL ROBOTIC VEHICLE WITH MOUNTING MECHANISM).
Volpi.  (US 20180257774, UNMANNED AERIAL ROBOTIC VEHICLE WITH MOUNTING MECHANISM).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10, 12-16, 20 and 22-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwaiger and further in view of Daler.

Re claim 1    Referring to the figures and the Detailed Description, Schwaiger discloses: Unmanned aerial vehicle (UAV) including an inner frame (1), an inner flight propulsion system (3) mounted on the inner frame, an outer frame (2) forming an outer protective cage that surrounds and protects the inner flight propulsion system (¶ 0052), a gimbal system (4) comprising a gimbal frame (unnumbered frame connected to the propeller units items 3) and at least two rotational couplings coupling the inner propulsion system to the outer frame (¶ 0052 and fig. 2), a control system (the propeller units can be individually controlled), a power source(¶ 0045), 
However Schwaiger fails to teach as disclosed by Daler: an outer frame actuation system (¶ 0079), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Daler teachings of an outer frame actuation system configured to actively orient the outer frame around at least one axis with respect to the inner frame into the Schwaiger in order to improve the failure safety of the inner propulsion unit.
wherein the outer frame actuation system comprises an outer air propulsion system fixed to the outer frame or to the gimbal frame (Schwaiger fig. 8, items 3), the inner flight propulsion system configured to enable the UAV to be suspended or flown without thrust from the outer propulsion system (Schwaiger ¶ 0061, the UAV is capable of performing at least flight (powered glider) without thrust from the outer propulsion system. i.e. using 50% of the available thrust).  
Re claim 2    Referring to the figures and the Detailed Description, Schwaiger, as modified above, discloses:  UAV according to (Schwaiger fig. 8, items 3, inherently comprising propellers driven by motors) controlled by the control system (¶ 0016 and 0079).  

Re claim 3    Referring to the figures and the Detailed Description, Schwaiger, as modified above, discloses: UAV according to (Schwaiger fig. 8).  

Re claim 4    Referring to the figures and the Detailed Description, Schwaiger, as modified above, discloses: UAV according to claim 2, wherein at least one of the propulsion units is reversible and controllable to generate forward or reverse thrust (Schwaiger ¶ 0041).  

Re claim 5   Referring to the figures and the Detailed Description, Schwaiger, as modified above, discloses: UAV according to claim 2, wherein the outer frame propulsion units are tilted so as generate thrust in a direction forming an acute angle with the vertical direction during stable flight, configured to control orientation of the outer frame around a Yaw axis (Schwaiger ¶ 0041 and 0052).  

Re claim 6    Referring to the figures and the Detailed Description, Schwaiger, as modified above, discloses:  UAV according to (Schwaiger fig’s 8-10 depict unnumbered frame coupled to the outer frame via one of said rotational couplings).  

Re claim 7    Referring to the figures and the Detailed Description, Schwaiger, as modified above, discloses: UAV according to (Schwaiger fig’s 8-10 depict two propulsion units coupled to unnumbered frame coupled to the outer frame via one of said rotational couplings connecting the outer frame to the gimbal frame).  

Re claim 8    Referring to the figures and the Detailed Description, Schwaiger, as modified above, discloses: UAV according to (Schwaiger fig’s 8-10, items 3) .  

Re claim 9    Referring to the figures and the Detailed Description, Schwaiger, as modified above, discloses: UAV according to (Daler ¶ 0055, 0073, …decoupling mechanism).  

Re claim 10    Referring to the figures and the Detailed Description, Schwaiger, as modified above, discloses: UAV according to (Daler ¶ 0079 and fig. 8, items 801-803).  


Re claim 12    Referring to the figures and the Detailed Description, Schwaiger, as modified above, discloses: UAV according to (Schwaiger fig’s 8-10, inner items 3).  

Re claim 13    Referring to the figures and the Detailed Description, Schwaiger, as modified above, discloses: Unmanned aerial vehicle (UAV) including an inner frame (1), an inner flight propulsion system (3) mounted on the inner frame (1), an outer frame (2) forming an outer protective cage that surrounds and protects the inner flight propulsion system (¶ 0052), a gimbal system (4) comprising a gimbal frame (unnumbered frame connected to the propeller units items 3) and at least two rotational couplings (¶ 0052 and fig. 2), a control system (the propeller units can be individually controlled), a power source (¶ 0045), 
However Schwaiger fails to teach as disclosed by Daler: an outer frame actuation system (¶ 0079), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Daler teachings of an outer frame actuation system configured to actively orient the outer frame around at least one axis with respect to the inner frame into the Schwaiger in order to improve the failure safety of the inner propulsion unit.
wherein the outer frame actuation system comprises an electrical rotary actuator (Daler ¶ 0079 and fig. 8, items 801-803) mounted on one or more rotational couplings (Schwaiger ¶ 0052 and fig. 2), and a clutch (Daler ¶ 0055, 0073, …decoupling mechanism).  

Re claim 14    Referring to the figures and the Detailed Description, Schwaiger, as modified above, discloses:  UAV according to claim 13 wherein the clutch is electronically activated (Daler ¶ 0077).  

Re claim 15    Referring to the figures and the Detailed Description, Schwaiger, as modified above, discloses: UAV according to (Daler ¶ 0073, 0079 and item 810, the impact generates a torque that rotates the aerial vehicle into a different orientation).  

Re claim 16    Referring to the figures and the Detailed Description, Schwaiger, as modified above, discloses: UAV according to claim 13(Daler ¶ 0077, it allows free rotation). 

Re claim 20    Referring to the figures and the Detailed Description, Schwaiger, as modified above, discloses:  UAV according to (Schwaiger items 307 and 810), said components including any one or more of a surveillance system (Schwaiger item 810), lighting, elements of the control system, elements of the power source.  

Re claim 22    Referring to the figures and the Detailed Description, Schwaiger, as modified above, discloses: UAV according to (Schwaiger item 810).  

Re claim 23    Referring to the figures and the Detailed Description, Schwaiger, as modified above, discloses: UAV according to (Daler ¶ 0103 and fig. 18B depicts the limitations above).  

Re claim 25    Referring to the figures and the Detailed Description, Schwaiger, as modified above, discloses: UAV according to (Daler ¶ 0103 and fig. 18A depicts the limitations above). 


Claim(s) 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwaiger and further in view of Daler and further in view of Apkarian.

Re claim 11    Referring to the figures and the Detailed Description, Schwaiger, as modified above, fails to teach as disclosed by Apkarian: UAV according to (114).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Apkarian teachings of the inner propulsion5/9AAmdt. Dated 3/2/2020Law Group LLP Preliminary Amendmentsystem has a single propulsion unit into the Schwaiger, as modified above,  in order to reduce the structural complexity of multiple propulsion5/9AAmdt. Dated 3/2/2020Law Group LLP Preliminary Amendmentsystems.


Claim(s) 19 and 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwaiger and further in view of Daler and further in view of Elshafei.

Re claim 19    Referring to the figures and the Detailed Description, Schwaiger, as modified above, fails to teach as disclosed by Elshafei: UAV according to , wherein the outer propulsion system is mounted inside the outer protective cage formed by the outer frame (fig. 1A depicts ducted outer propulsion system).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Elshafei teachings of the outer propulsion system is mounted inside the outer protective cage formed by the outer frame into the Schwaiger, as modified above,  in order to increases thrust efficiency by up to 90% in some cases, in comparison to a similar-sized propeller in free air.

Re claim 21    Referring to the figures and the Detailed Description, Schwaiger, as modified above, fails to teach as disclosed by Elshafei: UAV according to (¶ 0068, at least camera).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Elshafei teachings of a surveillance system  Schwaiger, as modified above,  in order to capture images of objects of interest.


Claim(s) 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwaiger and further in view of Daler and further in view of Volpi.

Re claim 26    Referring to the figures and the Detailed Description, Schwaiger, as modified above, fails to teach as disclosed by Volpi: UAV according to , wherein the power source comprises a battery (Daler ¶ 0100), and the outer frame comprise a battery mounting frame (Daler item 1508 via 1506) 
However Schwaiger, as modified above, fails to teach as disclosed by Volpi: an adjustable battery mounting position on an opposite side of a rotation coupling from a functional system or payload to change the position of the battery along the battery mounting beam and thus adjust the center of mass of the outer frame (¶ 0058).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Volpi teachings of an adjustable battery mounting position on an opposite side of a rotation coupling from a functional system or payload to change the position of the battery along the battery mounting beam and thus adjust the center of mass of the outer frame into the Schwaiger, as modified above, to counteract the imbalance of the outer frame and/or the UAV in response to sensed and/or anticipated changes in the orientation or center of gravity.

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642